Citation Nr: 1825103	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his September 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in September 2014.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  The competent credible evidence of record is against a finding that the Veteran was exposed to an herbicide agent during service.

2.  Diabetes mellitus was not present until many years after service and is unrelated to any incident of service.

3.  Coronary artery disease was not present until many years after service and is unrelated to any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection- Diabetes Mellitus and Coronary Artery Disease

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection for certain chronic diseases, including diabetes and coronary artery disease, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

A veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to an herbicide agent during active service, Type 2 diabetes and coronary artery disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he is entitled to service connection for diabetes mellitus and a heart condition on a presumptive basis due to herbicide agent exposure.  He states that he was stationed at Camp Warner in Pobwon-Ni in South Korea, which is approximately 8 miles from the DMZ, and he believes that he travelled into the DMZ on numerous occasions as part of his normal duties while attached to a medical battalion in support of an infantry division.  See January 2014 brief from his representative.

The Veteran's service treatment records are negative for any indication of diabetes mellitus.  VA treatment records indicate that the onset of diabetes was in 2006, which is 37 years subsequent to separation from service.  Further, the Veteran's service treatment records are negative for any indication of coronary artery disease.  Medical records indicate that the onset of coronary artery disease was in 2005, which is 36 years subsequent to separation from service.  Thus, presumptive service connection as a chronic disease or through continuity and symptomatology is not warranted.  See 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran's DD Form 214 reflects that his primary specialty title was EENT specialist.  The Veteran's personnel records and service treatment records indicate he was stationed in Korea and assigned to Company D of the 2nd Medical Battalion in support of the 2nd Infantry Division.  Information from the U.S. Army and Joint Services Records Research Center (JSRRC), working in conjunction with the National Archives and Records Administration, indicate that they were unable to locate 1968 unit records submitted by Company D of the 2nd Medical Battalion.  However, they also coordinated research with the U.S. Army Center of Military History and were able to verify that Company D along with the 2nd Medical Battalion was stationed at Camp Warner, Pobwon-Ni, South Korea, which is located approximately 8 miles from the DMZ.  The JSRRC were unable to document specific duties performed by any unit members along the DMZ and were unable to document any use, storage, spraying or transportation of Agent Orange or other tactical herbicide agents by the unit.

The available service personnel records do not confirm that the Veteran served in the DMZ in Korea, in the Republic of Vietnam during the Vietnam era, or anywhere exposure to herbicide agents is presumed.  Although the Veteran reports that he was exposed to herbicide agents by travelling into the DMZ during service, JSRRC is unable to document specific duties performed by any unit members along the DMZ and there was no evidence of any use, storage, spraying or transportation of Agent Orange or other tactical herbicide agents by his unit.

While the Veteran is competent to report on his in-service experiences, his lay statements must be weighed against the breadth of competent, objective and credible evidence provided by JSRRC and his own service medical and personnel records.  The JSRRC report was based upon extensive research efforts.  Such comprehensive efforts did not uncover any information to corroborate the Veteran's assertions concerning herbicide agent exposure, including via being present in the DMZ.  Further, JSRRC determined that there was no evidence of any use, storage, spraying or transportation of Agent Orange or other tactical herbicide agents by his unit.

Based on the foregoing, the Board finds that the most competent and credible evidence does not support the conclusion that the Veteran was stationed in or near the Korean DMZ in an area in which herbicide agents are known to have been applied.  As such, the Veteran is not entitled to a presumption of exposure to herbicides.  There is no other credible or competent evidence of actual exposure to herbicide agents through some other means.  Given that the Veteran was not exposed to herbicide agents in service, service connection for diabetes mellitus or coronary artery disease may not be presumed.

As for direct service connection, the Board notes that diabetes mellitus and coronary artery disease were not shown during service or within one year thereafter, and there is no competent medical opinion linking such to service, and, in fact, the Veteran has not asserted that his diabetes or coronary artery disease has resulted from his active service, apart from exposure to herbicide agents.  

Since the competent evidence fails to show diabetes or coronary artery disease during service or within a year of discharge from service; or that either disease is etiologically related to service, to include by exposure to herbicide agents, service connection for diabetes mellitus and coronary artery disease are not warranted.  The preponderance of evidence is unfavorable to the claim, thus there is no reasonable doubt to be resolved.  Service connection for diabetes mellitus and coronary artery disease is not warranted.   See 38 U.S.C. § 5107(b).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease is denied.


____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


